Citation Nr: 1429817	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  12-25 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim of entitlement to service connection for a right hand disability, to include as secondary to service-connected residuals of an injury of the right little finger.

2.  Entitlement to an increased rating for residuals of an injury of the right little finger, to include right 4th finger, with ankylosis, currently rated as 10 percent disabling. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to July 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

In September 2013, the Veteran testified at a videoconference before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with his claims file.   In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c) (2) requires that the individual who chairs a hearing must fully explain the issues and to suggest the submission of evidence that may have been overlooked.  In the present case, the undersigned fully identified the issues on appeal and asked specific questions directed at identifying any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding and might substantiate the claims currently on appeal.  Additionally, the appellant has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c) (2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, there is compliance with the duties set forth in 38 C.F.R. § 3.103(c) (2).

In December 2013, the Board remanded the claims to the RO for additional development.

Subsequently, in an April 2014 supplemental statement of the case, the RO reopened and denied the claim of service connection for a right hand disability.

A determination on whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider an underlying claim. See Jackson v. Principi, 265 F.3d 1366, 1369   (Fed. Cir. 2001). Therefore, regardless of the RO's action, the Board must make its own determination as to whether or not new and material evidence has been submitted. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156a (2013). 

As explained below, the Board here finds that new and material evidence has been received to reopen the claims for service connection for right hand disorder, and will proceed to consider the matter on a de novo basis. 

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

FINDINGS OF FACT

1.  Service connection for a right hand disability, to include as secondary to service-connected residuals of an injury of the right little finger was denied in a July 2003 rating decision; the Veteran did not appeal this denial, and no new and material evidence was received within a year of its issuance. 

2.  The July 2003 rating decision denied the Veteran's claim in part because there was no evidence of a right hand disability separate and distinct from his service connected residuals of a 5th finger right injury in service or within any presumptive period.  In addition the Veteran did not submit any evidence which supported his claim. Thus, service connection was not established by the evidence available for review. 

3.  The Veteran's February 2011 and January 2014 VA examinations and addendum opinions, as well as his September 2013 hearing testimony includes information not available at the time of the July 2003 rating decision, and which purports to show that he currently had an additional right hand condition.  

3.  A right hand disability, secondary to the right 4th and 5th finger disorder is not shown to have been manifested in service and is not otherwise attributable to his active service, including as secondary to a service-connected disability.

4.  The residuals of an injury of the right little finger, to include the 4th finger, include mild favorable ankylosis of the 5th finger right hand.


CONCLUSIONS OF LAW

1. The July 2003 rating decision that denied entitlement to service connection for a right hand disability, secondary to the right 4th and 5th finger disorder is final.  Evidence received since the July 2003 rating decision is new and material, and the claim of entitlement to service connection for a right hand disability, secondary to the right 4th and 5th finger disorder is reopened.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.105(a), 3.156(a), (b) (2013). 

2.  The criteria for an award of service connection for a right hand disability, secondary to the right 4th and 5th finger disorder, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).

3.  The criteria for a rating in excess of 10 percent for residuals of an injury of the right little finger, to include the 4th finger have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5223 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); Pub.L. 112-154, §§ 504(a) (1)-(2), 505(a)-(b) (Aug. 6, 2012) (to be codified at 38 U.S.C.A. §§ 5103(a)-(b), 5103A (b)-(c)); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).   

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b) (1).  

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Moreover, in new and material claims the veteran must be apprised as to the requirements both as to the underlying service connection claim and as to the definitions of new and material evidence.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Kent further requires that the notice inform the veteran as to the basis for the prior final denial and as to what evidence would be necessary to substantiate the claim.  

Here, the Veteran was sent a letters in August 2010 that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Finally, the letter was Kent compliant.  

To the extent that complete notice may not have been issued to the Veteran prior to the adverse determination on appeal, fully compliant notice has been issued, and the claims were readjudicated most recently in an April 2014 supplemental statement of the case (SSOC).  Thus, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006).  Accordingly, no further development is required with respect to the duty to notify. 

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  

In this case, the Veteran has been afforded adequate VA examinations, most recently in January 2014, with an addendum dated in March 2014.   The examination report was thorough and contains necessary findings to base a decision with regard to the Veteran's claim.  The examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to decide the claim.  Brief but relevant and important opinions were provided.  The Board finds the opinions to be adequate, as they were predicated on a full reading of the claims file and the Veteran's own statements.  Therefore, the Board finds that no further action is necessary in this regard.   

The Board finds that all necessary assistance has been provided to the Veteran.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA.

II.  New and material evidence to reopen a claim of entitlement to service connection for a right hand disability.

The RO denied the Veteran's claim of service connection for a right hand disorder secondary to the service connected 5th finger disorder in a July 2003 rating decision.  The Veteran was properly notified of the decision, but did not appeal.  Moreover, no new and material evidence was received within a year of its issuance.  Thus, the July 2003 decision is final. See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).
 
In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by these regulations, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the RO's July 2003 rating decision. Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Pertinent evidence added to the claims file since July 2003 includes testimony from the Veteran; additional VA treatment records; a February 2011 VA examination and a January 2014 VA examination with a March 2014 addendum opinion.   At the time of the 2003 rating decision, there was no evidence of any right hand condition separate and distinct from the service connected 5th finger disorder, nor any link to service. 

The additionally received medical evidence suggests the presence of a right hand disorder linked to the Veteran's currently service connected 4th and 5th finger disorder and to service.  For example, the January 2014 VA examination indicates a finding of arthritis.   An earlier February 2011 VA examination also noted the possibility of nerve damage of the right hand.

The Board finds that the evidence is "new" in that it was not before agency decision makers at the time of the July 2003 final denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, the Board finds this evidence "material" as it lends some support to a necessary element of the Veteran's claim for service connection, that of a nexus to military service, as well as a secondary theory of service connected disorder.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that the language of 38 C.F.R. § 3.156(a) creates a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening.") 

Accordingly, Board finds this evidence raises a reasonable possibility of substantiating the Veteran's claims.

Under these circumstances, the Board concludes that the criteria for reopening the claim of service connection for a right hand disorder secondary to the service connected 4th and 5th finger disorder are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

III.  Service connection

Service connection means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).   Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995).  

The Board must assess the credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran asserts that he has a right hand disability, to include as secondary to his service-connected residuals of an injury of the right little finger.  A February 2011 VA examiner suggested a diagnosis of ulnar nerve injury, right hand.  

At the September 2013 videoconference the Veteran offered testimony on the issue of a separate service connection claim for right hand disability, secondary to ankylosis of the 4th and 5th fingers.  He reported the loss of all the strength in the right hand; he is unable fold the 4th finger and the 3rd finger and they will not straighten.  He cannot make a fist.  He expressed his belief that these problems were due to the infection of the right littler finger incurred in service.
The Veteran was asked as to what exactly he was claiming as a secondary condition.  He noted that it was right hand numbness and hand pain.  

The Veteran's service treatment records show that he injured his 5th finger, right in basic training.  The 5th finger was lacerated by a piece of twine and became infected.  He underwent surgery and subsequently could not fully flex the 5th finger.  There was no other right hand injury noted during service.  The service treatment records are otherwise negative for any findings or treatment of a right hand disorder, other than the aforementioned right 5th finger injury.

During a February 2011 VA examination, the Veteran reported that in 2000 he noticed that the right 4th finger became stiff and could not be fully flexed.  His right hand grip was poor and interfered with his daily activities.  The examiner noted that the ankylosis of the 5th finger, right did not interfere with the motion of the other digits or with the overall hand function.  However, he opined that it was at least as likely as not that the Veteran's right hand disability was the result of the 5th finger injury in service.  He had mild flexion deformity and focal degenerative joint disease of the DIP, 5th finger; and, reduced sensation at the dorsal portion of the DIP which may be due to partial damage to the digital branch, right ulnar nerve.

The claim was remanded in December 2013 to clarify the examiners findings as he appeared to suggest a possible ulnar nerve involvement, but failed to offer any definitive diagnosis of a separate right hand disorder secondary to the service-connected right 4th and 5th finger disability.  

At a January 2014 VA examination, the examiner noted a laceration of the 5th finger, right in 1966.  The Veteran stated that his right hand has given him trouble ever since the injury.  He stated that he cannot straighten out his 4th and 5th fingers.  When fingers 4 and 5 are into the palm, finger 3 could not be completely straightened.  He had trouble getting his hand into pockets and putting on and taking off gloves. He reported that flare-ups impact the function of the hand.  Use of the hand caused cramping and fatigue.  Cold weather caused a throbbing ache in the hand.  

The examiner noted that the Veteran's ROM did not conform to the normal range of motion, but was normal for the Veteran (for reasons other than a hand condition, such as age, body habitus, and neurologic disease).  He noted that the Veteran's presentation was not typical for that originating from an infected finger in 1966. There was a possibility that his post service, "left sided massive stroke" may have affected hand function at the level of the brain.

The examiner noted that the Veteran had digits 4 and 5 curled into the palm. The examiner tried to straighten out the fingers, and the Veteran indicated that this was painful.  Gradually he was able to straighten out the fingers, showing that there was no ankylosis of any fingers.  The Veteran had difficulty touching the thumb to all of the finger pads.  With the clear mobility of digits 1, 2 and 3, the thumb should have been touching digits 2 and 3 with ease.  When digits 4 and 5 are not kept in flexion, the thumb should be able to touch those digits also. When asked why he could not touch the thumb to the other digits, the Veteran explained that it was because of pain, and pointed to the thenar muscle as the site of his discomfort.

There was no atrophy of the hand muscles, or of the forearm muscles.  In fact, the examiner noted the right mid-forearm measured 12.25 inches and the left 12 inches.  With the conflicting appearance of symptoms, an EMG was ordered to help delineate any pathology.  However, the Veteran cancelled the EMG and did not reschedule it.

While the claims file does not contain a copy of the notification letter; the presumption of regularity in the administrative process applies to adequate notice of VA examinations, even if a copy of such notice is not in the claims file.  See Kyhn v. Shinseki, 24 Vet. App. 228, 233-35 (2011); see United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926). Therefore, the duty to notify is satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The provisions of 38 C.F.R. § 3.655 address the consequences of a veteran's failure to attend scheduled medical examinations. That regulation at section (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without "good cause," fails to report for such examination, or reexamination, action shall be taken.  At section (b) the regulation provides that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record; and, further, that when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655. 

However, the examiner, in spite of the failure of the Veteran to report for the additional EMG examination, offered the March 2014 medical opinion based on the available evidence.  He found that it was less likely as not with the exception of the 5th finger injury that any current problems with the right hand were aggravated by the injury to the 5th finger in service.  He reasoned that, anatomically, the 5th finger injury cannot affect the other digits.  The record is negative for any medical opinion finding a relationship between any right hand disorder with the exception of the 5th finger injury and his service-connected right 4th and 5th finger disorder. See 38 U.S.C.A. § 1110; Allen, supra. 

The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  The credibility and weight to be attached to these opinions is within the province of the Board. Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The Board must account for evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  Guerrieri v. Brown, 4 Vet. App. 467 (1993); Black v. Brown, 10 Vet. App. 279 (1997).  In this case, the Board finds that the opinion of the VA examiner in this case to be most persuasive, based as it was on examination of the Veteran and his claims file.  

The only nexus evidence of record which is favorable to the Veteran's claim comes from the Veteran.  The Board acknowledges that competent medical evidence is not necessarily required where the determinative issue in a case involves medical causation or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sept. 14, 2009), citing Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet App 303 (2007) (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis). 

Here, the Veteran has asserted that he has a right hand condition as a result of his service connected 4th and 5th finger disorder.  However, in this case the symptoms complained of in the right hand cannot be attributed to service or a service-connected disability merely by lay observation and as such, the lay opinion does not constitute competent evidence here.  The Board further notes that the symptoms in this case are additionally complicated by the fact that the Veteran has suffered a stroke and his hand symptoms have been suggested as being related to that disorder.

The Board acknowledges that service connection may in some cases be established solely on the basis of continuity of symptomatology. 38 C.F.R. § 3.303(b).  As noted above, a lay person is not competent to make a medical diagnosis or to relate a medical disorder to a specific cause.  However, that same lay person is competent to provide evidence on the occurrence of observable symptoms during and following service.  Here, however, continuity of symptomatology is not credibly established by the lay evidence.  While his early claim did reference the right hand (see January 1970 substantive appeal), at that time the hand symptoms were in actuality limited to the right little finger.  It was not until 2003 that the Veteran began to indicate a potentially separate nerve issue involving the right hand.  If he had been experiencing neurologic problems since service it is reasonable to expect that he would have claimed this sooner.  Moreover, to the extent the later-developing nerve symptoms could be related to the service-connected right finger disability, this is a medical question that has been fully addressed in the record by medical professionals.

Thus, despite the Veteran's reports of continuous symptoms, the overall evidence is against a finding that such symptoms were in fact continuous all the way back to active service.  Likewise, the overall evidence is against a finding that such symptoms were in fact caused by or aggravated by a service connected condition.  Thus, entitlement to service connection for a right hand disability, on a direct basis or as secondary to a service connected disorder must be denied. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(b), 3.310. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-56.

IV.  Increased ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3. 
Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21(2012); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Where the Rating Schedule does not provide for a noncompensable evaluation for a diagnostic code, a noncompensable evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31 (2013).

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). VA has a duty to consider the possibility of assigning staged ratings in all claims for increase. See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2013). 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use. DeLuca v. Brown, 8 Vet. App. 202 (1995). The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2013). 

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Also, functional loss due to pain must be supported by pathology and shown through objective observation. Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997) (citing 38 C.F.R. § 4.40).  Pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion.  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011). 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013). 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2013). 

The Board must evaluate disabilities under multiple diagnostic codes to determine if there is any basis to increase the assigned rating.  Such evaluations involve consideration of the level of impairment of a veteran's ability to engage in ordinary activities, to include employment, as well as an assessment of the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2013). 

Here, the right finger injury residuals have been rated under Diagnostic Codes 5299-5223.  Diagnostic Code 5299 indicates that the disability is not listed in the Schedule for Rating Disabilities, and it has been rated by analogy under a closely related disease or injury.  38 C.F.R. §§ 4.20, 4.27.  Diagnostic Code 5223 pertains to favorable ankylosis of two digits on one hand.  The current 10 percent evaluation is the highest available under this rating code for any involvement of the 4th and 5th fingers, to include favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 5223.

A noncompensable evaluation is the only rating available under the other applicable Diagnostic Codes- Ankylosis, favorable or unfavorable of the little finger without involvement of any other finger; or, any limitation of motion of the little finger.  38 C.F.R. § 4.71a, Diagnostic Code 5227; or, any limitation of motion of the ring or little finger regardless of whether it affects the major or minor hand. 38 C.F.R. § 4.71a, Diagnostic Code 5230. 

During a February 2011 VA examination, the examiner noted that the Veteran injured his right 5th finger in basic training.  It was lacerated by a piece of twine and became infected.  He was hospitalized due to recurrent infection, underwent surgery, and subsequently could not fully flex the 5th finger.  In 2000 he noticed that the right 4th finger became stiff and could not be fully flexed.  His right hand grip was poor and interfered with his daily activities.  

On examination, the examiner noted ankylosis of the right little finger DIP joint to 15 degrees of flexion.  The ankylosis did not interfere with the motion of the other digits or with the overall hand function.  There was no ankylosis of the PIP or MP joint. X-rays revealed minimal focal degenerative changes in both hands, with malalignment of the distal DIP, 5th finger, right.  No other significant bony abnormality was noted in either hand.

At a January 2014 VA examination, the Veteran stated that he could not straighten out his 4th and 5th fingers.  He had trouble getting his hand into his pockets; and, he has trouble putting on gloves, and taking them off.  Flare-ups impacted the function of the hand.  Use of the hand caused cramping and fatigue.  Cold weather caused a throbbing ache in the hand.

The Veteran has scars (surgical or otherwise) related to his condition.  They were not painful and/or unstable, or of a total area greater than 39 square cm (6 square inches).  Degenerative or traumatic arthritis was documented in multiple joints of the right hand, including thumb and fingers.  

On examination the Veteran stood up, and put something in his coat pocket with his right hand with no obvious problem.  He was greeted with a handshake, and all his fingers were extended.  On examination of the right hand, he had digits 4 and 5 curled into the palm.  The examiner tried to straighten out the fingers, and the Veteran stated that it hurt.  He gradually was able to straighten out the fingers, showing that there was no ankylosis of any fingers.  The DIP joint of the 5th finger was held in flexion, and there was pain with attempts to straighten it.  The Veteran further had difficulty touching the thumb to all of the finger pads due to pain, indicated as originating from the area of the thenar muscle.

With the conflicting appearance of symptoms, an EMG was ordered to help
delineate any pathology.  On March 11, 2014, the Veteran cancelled the EMG and did not reschedule.

In an addendum opinion dated March 2014, the examiner noted that the Veteran sustained a laceration of the 5th finger in service and now had a flexion deformity of the DIP joint that causes the last joint of the 5th finger to stay in flexion.  The examiner noted that any claim to nerve injury was limited to the site of the laceration and distally to the 5th finger.  With the anatomy off fingers, distally means only to the end of that particular finger.  The nerves to the 4th finger branch from the 5th finger near the wrist.  Therefore a 5th finger nerve injury if it occurred would be limited to the 5th finger.  A 4th finger nerve injury was not related to the 5th finger nerve injury.  Anatomically the 5th finger injury cannot affect the other digits.  Some other process would be responsible.

The Veteran's service-connected residuals of an injury of the right little finger, to include right 4th finger, with ankylosis, results in symptoms of pain, stiffness, weakness, numbness, and limitation of motion.  The rating criteria reasonably describe these symptoms and the disability level that results therefrom.  The Veteran's disability picture is contemplated by the rating schedule; the assigned scheduler evaluation for the service-connected residuals of an injury of the right little finger, to include right 4th finger, with ankylosis, is more than adequate; and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet.App. 111 (2008); 38 C.F.R. § 3.321(b) (1).  

The preponderance of the evidence is against the claim for a rating in excess of 10 percent for residuals of an injury of the right little finger, to include right 4th finger, with ankylosis; there is no doubt to be resolved; and a higher rating is not warranted.

ORDER

The claim of entitlement to service connection for a right hand disability, secondary to the right 4th and 5th finger disorder is reopened.  

Service connection for a right hand disability, secondary to the right 4th and 5th finger disorder is denied.

A rating in excess of 10 percent for residuals of an injury of the right little finger, to include the 4th finger, with ankylosis, is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


